Citation Nr: 9907647	
Decision Date: 03/22/99    Archive Date: 03/31/99

DOCKET NO.  94-06 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active duty for training from November 1964 
to March 1965, and served on active duty from May 1965 to May 
1967, with additional periods of active duty for training 
from 1963 to 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of May 1993.  The case was remanded for further development 
in March 1996 and again in September 1997.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's claim has been obtained by the 
originating agency.

2.  Although not diagnosed for 24 years after the veteran's 
separation from active duty, there is acceptable lay evidence 
of characteristic manifestations to a compensable degree 
during the first seven years after service.

3.  Medically, the veteran's symptoms were not followed by an 
unreasonable time lapse before multiple sclerosis was 
diagnosed.

4.  Multiple sclerosis was manifested to a compensable degree 
within seven years of discharge.  


CONCLUSION OF LAW

Multiple sclerosis is presumed to have been incurred in 
active wartime service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

As noted above, the veteran served on active duty from May 
1965 to May 1967.  He had additional active duty for training 
for several periods from 1963 to 1984, including the period 
from November 1964 to March 1965.  All other periods of 
active duty for training were for less than 90 days.

Service medical treatment records do not reveal any pertinent 
abnormalities.  The service medical records also contain the 
reports of periodic physical examinations and medical 
histories obtained at intervals throughout the veteran's 
active duty and active duty for training periods.  All 
physical examinations were negative.  The medical histories, 
completed by the veteran, disclose that the veteran responded 
"yes" to whether he had, or had ever had, cramps in his 
legs on the examination for entrance onto active duty in May 
1965, and again in February 1969.  The remainder of the 
medical histories are negative for pertinent complaints.  It 
is noteworthy, however, that there are no medical histories 
or examination reports pertaining to the period between May 
1965 and February 1969, including at the time of the 
veteran's discharge from active duty in May 1967.  
Additionally, although the medical history dated in November 
1964, prior to the veteran's 14 week period of active duty 
for training, was negative, there is no medical history of 
record pertaining to the end of his extended period of active 
duty for training, in March 1965.   

Of record is a letter dated in April 1991, from Dr. R. F. 
Staley, with attached records showing that in February 1991, 
the veteran was seen with the chief complaint of low back 
pain since a fall about a month earlier.  He also felt as 
though his legs and feet were dragging, and his anterior 
thighs burned.  He had a previous history of low back pain 20 
years earlier.  Radiographic studies disclosed low back 
abnormalities, and he was treated accordingly.  However, on 
follow-up, he complained of cramping in both calves, and 
examination disclosed a positive Babinski's.  Further 
questioning brought out that the veteran had had cramps and 
fasciculations in the upper extremities, but thought that 
they were normal.  Dr. Staley recommended neurologic 
assessment.  

In April 1991, the veteran sought treatment at a VA facility, 
complaining of a seven-month history of difficulty walking.  
Six months ago, he had noticed a slight difficulty going up 
and down steps, and three months ago, he had noticed pain in 
the lumbosacral spine.  About two months ago, his left foot 
had begun dragging, with burning of the right anterior thigh.  
In addition, he reported that he got occasional twitching and 
fasciculations in the arms and lower extremities.  He also 
reported a six-month history of trouble starting his urine 
stream and then would dribble after he thought he was 
finished.  He also had a cataract in the right eye.  On 
examination, he walked a little slowly with a suggestion of 
stiffness in his legs, but no foot dragging.  There was no 
nystagmus or diplopia.  He was referred for specialty 
consults to evaluate his complaints.  

On the neurology consult, it was noted that the symptoms, 
described above, had begun after a fall on the buttocks at 
work.  The veteran denied headache, diplopia, vertigo, 
unsteadiness, dysphagia, dysarthria, and neck pain.  
Reportedly, he had never had "this" before.  On 
examination, he walked with a stiff-legged, wide-based gait.  
Motor tone was spastic with sustained clonus in both ankles, 
and deep tendon reflexes were pathologically brisk.  The 
impression was to rule out cervical cord pathology, sagittal 
lesion, or demyelinating disease.  

In June 1991, the veteran was hospitalized in a VA facility 
for work-up of his complaints.  He reported that he had been 
in good health until October 1990, at which time he developed 
dragging of his left foot.  Over the next six-week period, he 
complained of further weakness in his left foot, as well as 
pain in his low back radiating to the back of his calf.  He 
also complained of difficulty initiating a urine stream, and 
with dribbling.  He had no weakness, numbness or 
paresthesias.  He reported no change in vision.  However, on 
examination, he had a questionable rotatory nystagmus, some 
mild otic disc pallor, and a question of intranuclear 
ophthalmoplegia.  After extensive work-up, the diagnosis was 
early demyelination of the central nervous system consistent 
with multiple sclerosis.  

In September 1992, he was evaluated in a VA neurology clinic, 
and it was noted that he had recently moved to that area.  He 
had been in his usual state of health until about two years 
earlier, when he had developed back pain, then ankle pain, 
followed by abnormal left leg movements about three months 
later, and then left upper extremity complaints.  Complaints 
included pain and weakness, which had been progressing for 
about nine months.  Currently, he complained of fatigue.  He 
was to be hospitalized for further evaluation to confirm the 
presence of multiple sclerosis, including magnetic resonance 
imaging (MRI) and oligo-clonal band testing on a lumbar 
puncture.  

In October 1992, he was admitted, with an impression of 
probable multiple sclerosis, which had not been proven by MRI 
or oligo-clonal bands.  He underwent a lumbar puncture, while 
an MRI was to be performed as an outpatient.  Historically, 
he reported pain and weakness in his left leg of two years' 
duration.  He related that he had been in good health until 
October 1990, when he started having midline low back pain 
with burning radiating pain and radiation to the anterior 
thigh.  The onset was not noted as sudden.  The pain 
continued to increase, and he began to have a dragging gait.  
He went to a chiropractor, who eventually referred him to the 
VA for further evaluation.  He also reported that he had 
"shakes," which had started about the same time as the rest 
of his symptoms.  Other current symptoms were reported, 
including diplopia, dizziness, and headaches.  It was noted 
that he had had good and bad days, with exacerbations and 
remission, over the course of his disease.  

In October 1992, the veteran's wife wrote that the veteran 
had complained of back and leg pain since their marriage in 
August 1985.  In addition, G. McKay wrote, in statements 
signed in October 1993 and February 1994, that he had served 
in the reserves with the veteran.  He recalled that the 
veteran had complained of back, leg and foot pain in 1983, 
and he had noticed that the veteran continued to have a limp, 
although the veteran did not complain, and continued to carry 
out his tasks.  

The veteran, in various written statements, as well as in 
testimony presented at a hearing in March 1994, asserted that 
he suffered from back and leg pains during his Vietnam 
service, and that he had been told by a medic that they were 
"growing pains."  However, after his return, he continued 
to be bothered, and he had trouble with running and with 
sports, as well as physical troubles in the reserves.  He 
feels that the severe changes in temperature that he was 
exposed to in service, as well as in the reserves, caused his 
multiple sclerosis, and he referred to a medical text that 
stated that heat stress affected the symptoms.  He also feels 
that the date that the presumptive seven-year period begins 
to run should begin the date of his discharge from the 
reserves.  

In June 1994, a VA neurologist, wrote that he had followed 
the veteran in a VA neurology clinic for two years, and that 
the veteran reported that he had had difficulty with lower 
extremity control for a number of years since he was in his 
20's.  He concluded that "[g]iven his diagnosis of multiple 
sclerosis and the waxing/waning nature, as well as slow 
progression, it may be that he has been suffering from the 
effects of multiple sclerosis since age 20y/o."  

A VA neurological examination was conducted in May 1996.  The 
veteran related a long history of low back pain and bilateral 
lower extremity cramps, which had progressively worsened, and 
he had begun having problems with weakness in the 1980's  In 
1991, multiple sclerosis had been diagnosed.  After an 
examination, the diagnosis of multiple sclerosis was 
reported, and it was noted that the veteran had had mild 
symptoms on and off for multiple years.  Given his age of 50, 
it was very likely that he had had multiple sclerosis that 
went undiagnosed for "many, many" years.  Typically, the 
onset of multiple sclerosis was in the 20 to 30 year age 
range.  

Affidavits signed in August and September, 1996, were 
submitted on the veteran's behalf.  E. F. Thomas, Jr., stated 
that he had served with the veteran in the Reserves from 
January 1977 until March 1985, and that the veteran seemed to 
have difficulty keeping up with the rest of the company on 
forced marches.  He continually had to fall out of formation 
complaining of leg pain.  He stated that, although the 
veteran was otherwise a good worker, he asked to be excused 
from inspections because he could not stand for an extended 
period of time.  He also observed the veteran limping, and 
noted that he often had to rest during his work projects.  

The veteran's brother attested that the veteran had been 
healthy and physically active prior to service, and that 
following his release from active duty in 1967, he had 
employed the veteran from time to time in his contracting 
business, and that he felt that the veteran had exhibited 
symptoms such as pain in his legs and back which were 
inconsistent with his age, in comparison to himself.  

E. F. Thomas, Sr., wrote, that he and the veteran had both 
worked together for the veteran's brother in the late 1960's.  
He recalled that the veteran had tired easily during their 
concrete, carpentry and construction work.  He had to rest 
frequently, and complained of being tired.  He also served 
with the veteran in the reserves from 1974 to 1985, and had 
noticed that the veteran would tire easily.  He could not 
stand in formation very long, and would drop out of physical 
fitness exercises, complaining of tiredness.  He also dropped 
out of required long runs, complaining that he was tired, or 
that his back or legs ached.  

A VA physician, wrote, in December 1996, that the veteran was 
followed for multiple sclerosis, which had been progressive.  
The veteran claimed that he had been experiencing 
incoordination and weakness during his period of active duty, 
and it was noted that multiple sclerosis was a chronic 
condition that could begin insidiously, "and indeed he may 
have been experiencing poor motor control and responses 
during his time in the service years ago."  

A VA examination was conducted in January 1998, to determine 
whether the veteran's multiple sclerosis was of service 
onset.  He examiner reported the findings, and noted that 
there was no question, after reviewing the medical records, 
previous examinations, and diagnostic studies, that the 
veteran had multiple sclerosis.  As to whether the veteran 
exhibited symptoms of multiple sclerosis during active duty 
or within seven years thereafter, it was "quite probable 
that the [veteran's] complaints of leg cramping and numbness 
represented the pain and paresthesias often associated as 
initial symptoms of multiple sclerosis."  "...[I]n 
retrospect, this may have represented the earliest signs of 
multiple sclerosis.  This would have been completely 
consistent with the typical age of onset of multiple 
sclerosis in" the veteran.  The examiner noted that he had 
reviewed all medical and lay statements in the claims file, 
and that the "evidence to support the claim of ... early 
symptoms is noted in standard neurological textbooks that 
pain and paresthesias along with a host of other symptoms may 
be the presenting complaints in multiple sclerosis."  The 
examiner concluded that, in light of the evidence, it was 
apparent that the veteran "quite probably exhibited the 
signs and symptoms of very early multiple sclerosis when he 
complained of leg cramps, pain, and numbness in his tour of 
active duty."  

Analysis

Initially, we find that the appellant's claim is well-
grounded; that is, it is plausible.  38 U.S.C.A. § 5107(a) 
(West 1991); Murphy v. Derwinski, 1 Vet.App. 78 (1991); see 
Wallin v. West, 11 Vet.App. 509 (1998) .  The relevant facts 
have been properly developed, and, accordingly, the statutory 
obligation of the Department of Veterans Affairs (VA) to 
assist in the development of the appellant's claim has been 
satisfied.  Id.  

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998).  If the disability is multiple sclerosis, service 
connection may be established if the disability was 
manifested to a compensable degree within seven years of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  "Service," 
for the purpose of the chronic disease presumption, means 90 
days or more of active, continuous service.  38 C.F.R. § 
3.307(a)(1) (1998).  Consequently, the presumptive period 
does not apply to the veteran's periods of active duty for 
training subsequent to May 1967, as they were all for less 
than 90 days.

The service medical evidence does not reveal the presence of 
any pertinent symptomatology in service.  The only 
potentially relevant symptoms, leg cramps, were noted in 
medical histories dated in May 1965, prior to the veteran's 
entrance onto active duty, and in February 1969, nearly two 
years after his discharge in May 1967.  The chronic disease 
presumption does not apply to instances in which a 
preexisting disease or injury is aggravated after service.  
38 C.F.R. § 3.307(c) (1998).  

In considering whether the notation of leg cramps in May 1965 
is reflective of preexisting disease, the law provides that a 
veteran is presumed in sound condition except for defects 
noted when examined and accepted for service, and that this 
presumption of soundness may be rebutted by clear and 
unmistakable evidence of preexistence.  38 U.S.C.A. § 1111 
(West 1991).  However, as indicated above, the veteran had 
been on active duty for training from November 1964 to March 
1965.  The November 1964 medical history did not contain 
complaints of leg cramps, and no medical history was obtained 
at the time of his release from active duty for training in 
March 1965; two months later, in May 1965, the history of leg 
cramps was first reported.  Accordingly, because of the close 
proximity in time between his discharge in March 1965, at 
which time no medical history was obtained, and the first 
mention of leg cramps in May 1965, we do not believe that the 
mention of leg cramps on entrance is sufficient to rebut the 
presumption of soundness on entry.  In this regard, we note 
that the veteran reported a negative history for leg cramps 
in November 1964 when he entered onto his fourteen-week 
period of active duty for training that ended in March 1965.  

Thus, the evidence does not show preexistence, and the 
presumptive period for chronic diseases therefore applies.  
In determining whether there is sufficient evidence of the 
disease during the presumptive period, the regulation 
provides that "[t]he factual basis may be established by 
medical evidence, competent lay evidence or both."  
38 C.F.R. § 3.307(b) (1998).  "Lay evidence should describe 
the material and relevant facts as to the veteran's 
disability observed within such period, not merely 
conclusions based upon opinion."  38 C.F.R. § 3.307(b) 
(1998).  Similarly, the Court has held that a veteran is only 
competent to provide evidence of symptoms susceptible to lay 
observation.  See, e.g,. Heuer v. Brown, 7 Vet.App. 379 
(1995).  

Further, it is not required "that the disease be diagnosed 
in the presumptive period, but only that there be then shown 
by acceptable medical or lay evidence characteristic 
manifestations of the disease to the required degree, 
followed without unreasonable time lapse by definite 
diagnosis. Symptomatology shown in the prescribed period may 
have no particular significance when first observed, but in 
the light of subsequent developments it may gain considerable 
significance."  38 C.F.R. § 3.307(c) (1998).  In a case 
involving, in part, whether an observation of symptoms dated 
in 1966 was followed by an "unreasonable time lapse" 38 
C.F.R. § 3.307(c) when the diagnosis of multiple sclerosis 
was not made until 1982, the Court noted that "MS is a 
disease with a prolonged course characterized by remissions 
and relapses over a course of many years," and intimated 
that because of the difficulty in diagnosing MS, the lapse of 
time between the lay observations and the diagnosis did not 
seem unreasonable.  Bielby v. Brown, 7 Vet.App. 260, 266 
(1997) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1496, 443 
(27 ed. 1988)).  It should be pointed out that the Board is 
prohibited from making conclusions based on its own medical 
judgment.  Colvin v. Derwinski, 1 Vet.App. 171 (1991).  

In evaluating the veteran's claim, if the evidence supports 
the claim or is in relative equipoise, the veteran prevails; 
only if a fair preponderance of the evidence is against the 
claim is the claim denied.  Gilbert v. Derwinski, 
1 Vet.App. 49, 55 (1990).  In this case, the veteran was 
discharged from active duty in 1967, and multiple sclerosis 
was not diagnosed for 24 years, until 1991.  Thus, multiple 
sclerosis was first diagnosed 17 years after the end of the 
7-year presumptive period, which ended in 1974.  The only 
contemporaneous evidence during that period consists of the 
veteran's periodic examinations and medical histories 
obtained in connection with his reserve service, dated in 
February 1969 and November 1972.  Although the medical 
history in February 1969 noted that he had, or had had, leg 
cramps, there were no such complaints, or other pertinent 
complaints, noted on the November 1972 report, or on 
subsequent reports dated in September 1975, December 1978, 
December 1981, January 1983, and July 1984.  Additionally, 
examinations were all negative.  

The medical examinations and statements dated in June 1994, 
May 1996, December 1996, and January 1998 all concluded that 
it was, at a minimum, certainly possible for the veteran to 
have had symptoms of multiple sclerosis from the time of 
service, but all, regardless of certainty, were based 
primarily on his history.  The veteran's histories provided 
to these physicians consist of symptoms only, and, therefore, 
are within his competence.  Nevertheless, the Board is not 
bound to accept medical opinions based on history provided by 
the veteran; "[t]heir diagnoses can be no better that the 
facts alleged by the appellant."  Swann v. Brown, 5 Vet.App. 
231, 233 (1993).  Consequently, the credibility and probity 
of the statements provided by the veteran, as well as the 
other lay statements, summarized above, are of paramount 
importance.  

In assessing the veteran's credibility, we note that during 
the work-ups for the symptoms that were eventually diagnosed 
as multiple sclerosis, which took place from February 1991 to 
October 1992, the veteran described a symptom history that 
began at some point during 1990.  Although he reported 
different symptoms beginning at different times, at no time 
did he relate any of the symptoms to earlier than 1990.  
After he filed his claim for service connection, the medical 
records, and his own statements, provide histories of 
pertinent symptoms dating back to service.  However, this 
somewhat suspicious timing does not necessarily render his 
statements incredible; all statements must be evaluated in 
the context of the record as a whole, and in light of the 
nature of multiple sclerosis, a disease characterized by 
insidious onset.  Thus, the legitimate possibility that upon 
reflection, he recalled symptoms which, although real, he had 
not regarded as significant at the time, or when he sought 
treatment, must be considered.  In support, we point to the 
report of the veteran's initial evaluation by Dr. Staley, 
where the veteran did not volunteer that he had had cramps 
and fasciculations in the arms because he thought they were 
"normal."  In addition, although the symptoms reportedly 
began in October 1990, prior to which he was in his "usual 
state of health," the October 1992 evaluation explicitly 
noted that the onset was not noted to be sudden.  

In addition to his own statements, the veteran submitted 
statements from relatives and acquaintances, regarding their 
recollections of the veteran's symptoms.  However, several of 
these statements refer to periods beyond the seven-year 
presumption period, which ended in 1974.  Although these 
include statements from individuals who were in the reserves 
with the veteran in the late 1970's and early 1980's, and 
service connection may be granted for disease incurred during 
active duty for training, multiple sclerosis was not 
diagnosed while the veteran was on active duty for training, 
and, in this situation, the insidious, intermittently 
symptomatic character of multiple sclerosis militates against 
a finding that the disease had its onset during one of these 
brief periods of active duty for training.  

The lay statements also include statements from his brother 
and another individual who worked with the veteran, both of 
whom wrote of their observations of the veteran during the 
immediate post-service years.  Fatigability and back and leg 
pains were symptoms noted by these witnesses.  

Finally, also for consideration is the report of the VA 
examination in January 1998, in preparation for which the 
examiner reviewed all medical and lay statements in the 
claims folder, and concluded that, in light of all of the 
evidence, the veteran "quite probably" exhibited signs and 
symptoms of very early multiple sclerosis when he complained 
of leg cramps, pain and numbness while on active duty.  Of 
significance, the veteran complained of leg cramps in 
February 1969, and, although not noted during the intervening 
years, leg cramps were among the symptoms that initially led 
his doctor to suspect a systemic neurological disease.  In 
contrast, there is no medical evidence that casts doubt on 
the veteran's history, from a medical standpoint, i.e., there 
is no medical evidence indicating that it is unlikely that 
the disease progressed as described by the veteran.  Thus, 
from a medical standpoint, the history of symptoms reported 
by the veteran was not followed by an "unreasonable time 
lapse" before a definitive diagnosis.  38 C.F.R. § 3.307(c).  

Finally, as to whether multiple sclerosis was manifested to a 
compensable degree during the applicable time period, the 
rating schedule provides that the minimum rating for multiple 
sclerosis is 30 percent.  38 C.F.R. Part 4, Code 8018 (1998).  
Moreover, in rating multiple sclerosis, "subjective 
residuals will be accepted when consistent with the disease 
and not more likely attributable to other disease or no 
disease."  38 C.F.R. Part 4, Note to Codes 8000 - 8025 
(1998).  In view of all of the foregoing considerations, 
under the limited circumstances of this case, we find his 
later recollections of early symptoms to be credible, and, 
when considered together with the other relevant lay 
statements, and the medical evidence, to be of sufficient 
probity as to place the evidence in equipoise.  Accordingly, 
with the application of 38 U.S.C.A. § 5107(b) (West 1991), 
service connection for multiple sclerosis is warranted.  
Gilbert.  


ORDER

Service connection for multiple sclerosis is granted.



		
JEFF MARTIN
	Member, Board of Veterans' Appeals

